Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   August 07, 2014

The Court of Appeals hereby passes the following order:

A14D0462. SCOTT HURA v. CHRISTINA HURA.

      Scott Hura filed this application from the trial court’s order suspending his
visitation with the parties’ minor child. Under OCGA § 5-6-34 (a) (11), “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody” are directly appealable. Here, the trial court’s order is a
custody order as it affects visitation rights, and “[u]nder Georgia law, visitation rights
are a part of custody.” Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013).
A party seeking to challenge a child custody order that affects visitation, therefore,
may file a direct appeal. See Edge v. Edge, 290 Ga. 551, 552 (1) (722 SE2d 749)
(2012). We will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED.
      Hura shall have ten days from the date of this order to file a notice of appeal
with the trial court. If, however, he has already filed a notice of appeal, he need not
file a second notice. The clerk of the trial court is DIRECTED to include a copy of
this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                 08/07/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.